[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                 No. 09-10758                 ELEVENTH CIRCUIT
                                                                  Sept. 11, 2009
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________
                                                                     CLERK

                    D.C. Docket No. 08-00413-CR-T-30-TGW

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellant,

                                       versus

LONNIE DAVIS, JR.,

                                                          Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 11, 2009)

Before TJOFLAT, EDMONDSON and COX, Circuit Judges.

PER CURIAM:

      The Government appeals the district court’s order granting the Defendant

Lonnie Davis’s motion to suppress physical evidence seized as a result of a search of
Davis’s vehicle after a traffic citation was issued. The Government contends that

police officers had reasonable suspicion to prolong the traffic stop for a short time

and that, therefore, the use of a canine unit in the search of Davis’s car was not

unconstitutional.

      Davis argues that the Government waived its right to appeal the order

suppressing evidence because the Government failed to object after the district court

made its ruling. And, Davis argues, even if the Government did not waive its right

to appeal the suppression order, the district court did not err in granting the motion

to suppress because the officers did not have reasonable suspicion to prolong the

traffic stop beyond the time at which the traffic citation was issued. Davis does not

argue that the initial stop was improper, only that he was unconstitutionally detained

after the traffic stop should have been completed and that the evidence suppressed

resulted from the unconstitutional delay.

      We address Davis’s procedural argument first. We hold that the Government

did not waive its right to appeal the suppression order. As long as a timely objection

appears in the record, “Once the court makes a definitive ruling on the record

admitting or excluding evidence, either at or before trial, a party need not renew an

objection or offer of proof to preserve a claim of error for appeal.” Fed. R. Evid.

103(a). The record here contains the Government’s sixteen-page written response in

                                            2
opposition to Davis’s motion to suppress, laying out the facts and legal support for

the Government’s position that the evidence is admissible. (R.1-16.) This written

opposition preserved the Government’s right to appeal the order granting the motion

to suppress.

      Next, we consider the Government’s substantive argument that the evidence

was erroneously suppressed. The grant of a motion to suppress evidence is reviewed

as a mixed question of law and fact. United States v. Perkins, 348 F.3d 965, 969

(11th Cir. 2003). Ordinarily, the district court’s findings of fact are reviewed for clear

error and the application of the law to the facts is considered de novo. Id. Here, the

district court held no evidentiary hearing but assumed that the facts presented in the

Government’s written opposition to the motion to suppress were true. And, neither

party objected to this assumption as to the facts. Thus, we review only the application

of search and seizure law to the facts set forth in the Government’s written

opposition, which appears in the record at R.1-16, to the motion to suppress.

      The Fourth Amendment protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. “A traffic stop is a seizure within the meaning of

the Fourth Amendment.” United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir.

2001). “Ordinarily, when a citation or warning has been issued and all record checks

have been completed and come back clean, the legitimate investigative purpose of the

                                            3
traffic stop is fulfilled.” United States v. Simms, 385 F.3d 1347, 1353 (11th Cir.

2004). However, an officer may detain an individual beyond the purposes of the

traffic stop if there is “articulable suspicion illegal activity has occurred or is

occurring” or if the driver consents. United States v. Pruitt, 174 F.3d 1215, 1220

(11th Cir. 1999). Articulable suspicion must be drawn from specific facts, and

rational inferences therefrom, measured under the totality of the circumstances and

in light of the officer’s knowledge. United States v. Tapia, 912 F.2d 1367, 1370

(11th Cir. 1990). Officers cannot rely on a mere “hunch,” but must point to specific

factors that led them to suspect other legal wrongdoing. United States v. Arvizu, 534
U.S. 266, 274-75, 122 S. Ct. 744, 750-51 (2002).

      What is at issue here is the detention for a short period of time to have a canine

unit brought to the scene to search for drugs. The dog alerted on the vehicle within

a few minutes after arriving at the scene. We conclude that the officers had

reasonable suspicion supporting this short detention, and thus the detention was

reasonable and constitutional.

      Here, the initial traffic stop was made because the officer was suspicious of a

vehicle of the type Davis was driving emerging from a senior citizens’ community

late in the night; because the area was known to him to be a high crime area; because

the window tint on Davis’s vehicle was so dark that the officer could not see the

                                           4
driver and the officer believed that tint to be in violation of Florida traffic laws; and

because, when the officer pulled up next to the vehicle, Davis made an abrupt and

short detour onto a side road, resuming his original path of travel after it appeared

that the officer had left. After the officer signaled for Davis to pull over, Davis

delayed in doing so, passing up two opportunities to pull to the side of the road then

parking in a parking lot in a manner that raised the officer’s suspicions that Davis was

seeking to maintain the option to exit. Once the officer began talking with Davis, he

encountered additional reasons to be suspicious that Davis was involved in criminal

activity. The discrepancy between the address on Davis’s driver’s license and his

initial statement of the location of his residence was suspicious, especially in light of

the fact that he was a registered sex offender who was required by law to report his

residence. Also suspicious was the fact that Davis claimed he had just dropped his

brother off but did not know the name of the street on which he left his brother. As

a result of a routine background check, the officer learned that both Davis and his

passenger had criminal histories. Then, Davis consented to a search of the trunk but

either denied or revoked consent for a search of the interior of his vehicle. And, when

another officer arrived, that officer reported that he had been present when Davis

recently was stopped in the same car and arrested for possession of crack cocaine.

Viewing the circumstances as a whole, the police officers had reasonable suspicion

                                           5
that Davis was involved in criminal activity. The record suggests that they detained

him for no more than about ten minutes while they waited for a canine unit to arrive.

That detention was not unreasonable.

      Because the detention was not unconstitutional, we vacate the court’s

suppression order and remand to the district court for further proceedings.

      VACATED AND REMANDED.




                                          6